In a matrimonial action in which the parties were divorced by a judgment dated June 22, 1992, the defendant appeals from (1) an order of the Supreme Court, Kings County (Patterson, J.), dated February 16, 1996, which, inter alia, granted the plaintiff’s motion to correct the amount apportioned by the New York City Police Pension Fund, Article II, as the defendant’s share of the plaintiff’s pension and to set the defendant’s total interest in the plaintiff’s pension at $17,825.50, and (2) an order of the same court, dated April 9, 1996, which granted the same relief.
Ordered that the appeal from the order dated February 16, 1996, is dismissed, as that order was superseded by the order dated April 9, 1996; and it is further,
Ordered that the order dated April 9, 1996, is affirmed; and it is further,
*254Ordered that the plaintiff is awarded one bill of costs.
The Supreme Court was correct in holding that the defendant is entitled to only one half of the deferred compensation portion of the plaintiffs disability pension and no portion of the disability pension which constitutes compensation for personal injuries (see, Domestic Relations Law § 236 [B] [1] [d] [2]; Mylett v Mylett, 163 AD2d 463). Furthermore, pursuant to the parties’ stipulation agreement and judgment of divorce, the defendant’s total share of the plaintiff’s pension from his employment with the New York City Police Department is $17,825.50. Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.